Exhibit 16.1 RBSM LLP Certified Public Accountants 805 Third Avenue, Suite 902 New York, New York 10022 December 11, 2013 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 ofJoway Health Industries Group Inc.(the “Company”) Form 8-K dated December 11, 2013, and are in agreement with the statements relating only to RBSM LLPcontained therein.We have no basis to agree or disagree with other statements of the Company contained therein Very truly yours, /s/ RBSMLLP RBSM LLP
